Citation Nr: 0724134	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 determination of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that determination, the RO denied the appellant eligibility 
for entitlement to VA benefits because her husband, who died 
in March 1987, did not have requisite service with the United 
States Armed Forces.  The appellant disagreed with the RO 
determination, and in a decision dated in July 2005, the 
Board denied basic eligibility for VA benefits.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in 
January 2007, the Court vacated the July 2005 Board decision 
and remanded the matter to the Board for further proceedings 
consistent with its order, and the case has been returned to 
the Board.  

In July 2007, the Board granted a motion to advance the 
appellant's appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking VA benefits based on her deceased 
husband's service during World War II, and she cannot be 
found eligible for VA benefits unless it can be determined 
that her husband had qualifying service. 

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  A "veteran" is a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2006).  Service in the 
active military, naval, or air service includes service in 
the United States. Armed Forces or, for certain purposes, 
service in the organized military forces (including organized 
guerilla forces) of the Government of the Commonwealth of the 
Philippines in the service of United States Armed Forces.  
See 38 C.F.R. §§ 3.6, 3.7(p), 3.40, 3.41 (2006).  

To establish qualifying service for entitlement to benefits, 
VA may accept evidence of service, "such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge," issued by the service 
department.  38 C.F.R. § 3.203 (2006).  Absent evidence of 
qualifying service, VA "shall request verification of 
service from the service department."  38 C.F.R. § 3.203(c).  
The service department findings on qualifying service "are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

The appellant's husband died in March 1987, and there is no 
evidence on file that he was ever awarded any VA benefit 
during his lifetime.  The appellant filed a claim for VA 
burial benefits after the death, and the RO subsequently 
sought certification of service from the United States 
Service Department, and in that Request for Information, VA 
Form 70-3101, listed the veteran's date of birth as having 
been in April 1923, service dates as September 1941 to 
July 1945, and his last grade, rate or rank and organization 
as "Sgt. Inf. Combat Co. Hq. Bn. 101st Inf."  In 
February 1988, the United States Service Department certified 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  Thereafter, in June 1988, the appellant 
submitted an April 1988 certification from the Philippine 
Department of National Defense, which indicated that the 
appellant's deceased husband was born on a date in April 
1918, and served with the U.S. Armed Forces in the Far East 
(USAFFE) as a sergeant in the "Combat Co. Hq. Bn. 101st 
Inf."  The RO submitted a duplicate of its earlier VA Form 
70-3101 to the United States Service Department, and in June 
1988 received the reply from the service department that a 
prior negative report had been furnished in February 1988 and 
no change was warranted.  

In February 2003, the RO received the appellant's claim from 
which this appeal arises.  She filed her claim seeking VA 
death benefits, along with a PA AGO Form 23, Affidavit for 
Philippine Army Personnel, dated in February 1946, in which 
her deceased husband reported his birth on a date in April 
1918-the same date as reflected on the April 1988 
certification from the Philippine Department of National 
Defense.  He indicated that he was inducted in USAFFE in 
May 1941 with service in "Combat Co. Hq. Bn. 101 Inf." from 
May 1941 to May 1942, surrendered in May 1942, was a prisoner 
of war until his escape later in May 1941, was sick with 
malaria from May 1942 through September 1942, and was in the 
guerillas as sergeant in "Combat Co. 109th Inf." from 
October 1942.  He indicated that that unit attached to the 
8th Army in April 1944 and that he continued with the unit 
until processing in July 1945.  

There is no indication that after receipt of the PA AGO Form 
23 that an additional request was made to the service 
department, and the Court in its January 2007 held that VA 
erred in not complying with 38 C.F.R. § 3.203(c) by not 
requesting verification of the appellant's deceased husbands 
service in view of the additional information contained in 
the Form 23 that indicates he served in units of the 
Philippine Army other than the one for which the initial 
service department requests were conducted and also lists a 
birth date different than the one for which both prior 
service department requests were conducted.  In view of the 
Court's holding, action must be taken to request verification 
of the appellant's deceased husband's service using this new 
information pursuant to 38 C.F.R. § 3.203(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department via 
the National Personnel Records Center 
(NPRC) and provide the service 
department a copy of the PA AGO Form 23 
completed by the appellant's deceased 
husband in February 1946.  Request that 
the service department note that the 
Form 23 indicates a different birth 
date (the April 1918 date rather than 
the April 1923) and indicates the 
appellant's deceased husband served in 
units of the Philippine Army in 
addition to the one specified in prior 
VA service verification requests that 
were made in 1988.  

Request that the service department 
consider this additional information 
and provide verification of service for 
the appellant's deceased husband, if 
possible.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
whether the appellant is basically 
eligible for VA benefits.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative the opportunity to 
respond.  

Thereafter, return the case to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



